Citation Nr: 0118784	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-19 096	)	DATE
	)
	)


THE ISSUE

Whether the March 30, 1998 Board decision, which denied basic 
eligibility for VA benefits should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a March 30, 1998 Board decision.  At 
the time of the Board's denial of the moving party's motion 
for reconsideration in November 1998, the Board advised the 
moving party that it would also consider his motion as a 
request for revision of the Board's March 1998 decision on 
the grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so. 

The record reflects that the Board received correspondence 
from the moving party in February 2000, which the Board 
initially construed as an authorization for the Board to 
review the March 1998 decision on the grounds of CUE.  
However, after further review of the February 2000 
correspondence, the Board advised the moving party in May 
2000 that it had not found that the moving party had 
expressly authorized the Board to proceed with review of the 
prior Board decision on the grounds of CUE.

Thereafter, the Board received a January 2001 letter from the 
moving party, in which he identified the previous notice 
advising him of the Board's removal of his CUE motion from 
the docket and expressly gave authority to the Board to 
review the prior Board decision on the basis of CUE.  In view 
of the moving party's specific reference to the matter that 
had been previously docketed for appellate review, and his 
claim of CUE as to the prior Board decision, the Board finds 
that the moving party's January 2001 letter was clearly 
intended as motion for CUE as to the Board decision of March 
1998.  

The Board also notes that additional evidence has been 
associated with the claims folder that was not of record at 
the time of the subject Board decision in March 1998.  38 
C.F.R. § 20.1405(b) (2000) provides that no new evidence will 
be considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.  


FINDINGS OF FACT

1.  Basic eligibility to VA benefits was denied by the Board 
in a March 30, 1998 decision.

2.  The appellant has alleged that entitlement to VA benefits 
should have been granted, as he had recognized guerilla 
service.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the March 30, 1998 Board decision in failing to grant 
entitlement to VA benefits fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the March 30, 1998 Board decision, 
which denied basic eligibility to VA benefits.  Specifically, 
in his July 1998 letter, the appellant argues that the RO was 
unable to locate his records regarding his service.  He 
states that additional documentation he has submitted since 
the 1998 Board decision, specifically, Philippine bank 
documents, support his claim that he had recognized service.  
Essentially, he contends that had the Board been in 
possession of these records, entitlement to VA benefits would 
have been established, and thus, the denial of entitlement to 
VA benefits is clear and unmistakable error.  Additionally, 
he states that such bank documents are new and material 
evidence.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to Section 20.1404(b) (2000), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the March 
1998 Board decision.  His assertion that the Board did not 
consider Philippine bank documents and that new and material 
evidence has been submitted are not specific contentions of 
error of fact or law as to the March 1998 Board decision.  As 
noted above, 38 C.F.R. § 20.1405(b) (2000) provides that no 
new evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.  

The Board notes that when it issued its decision in March 
1998, the Board recognized his current name and his alias, 
which had also been provided at the time of the service 
department's certification that the appellant had no 
recognized service.  

It appears that the appellant may be making an allegation as 
to how the facts were weighed in the Board decision, which 
cannot form the basis of a clear and unmistakable error 
claim.  See 38 C.F.R. § 20.1403(d)(3) (2000) (a disagreement 
as to how the facts were weighed or evaluated is an example 
of a situation which is not clear and unmistakable error in a 
Board decision).  We must note that the moving party has not 
identified a fact that was even improperly weighed. 

Therefore, the Board finds that the appellant has not set 
forth any basis for findings of error or any indication as to 
why the results of the March 1998 Board decision would have 
been different but for the alleged errors.  Accordingly, in 
the absence of an allegation that sets forth clearly and 
specifically alleged clear and unmistakable error of fact or 
law in the Board decision, the legal or factual basis for 
such allegation, and why the results would have been 
manifestly different but for the alleged error, the 
appellant's motion for revision of the March 30, 1998 Board 
decision is dismissed without prejudice to refiling.  See 
38 C.F.R. § 20.1404(b).  


ORDER

The motion for revision of the March 30, 1998 Board decision 
on the grounds of clear and unmistakable error as to the 
claim of entitlement to VA benefits is dismissed without 
prejudice to refiling.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



